DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “at least a portion of the internal control link passes through the internal pathway” which should read “at least a portion of each of the internal control links pass through a respective internal pathway” for consistency purposes.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 1 recites “at least a portion of the internal control link passes through the internal pathway” which should read “at least a portion of each of the internal control links pass through a respective internal pathway” for consistency purposes.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27 recites “at least a portion of the internal control link passes through the internal pathway” which should read “at least a portion of each of the internal control links pass through a respective internal pathway” for consistency purposes.  Appropriate correction is required.
28 is objected to because of the following informalities:  Claim 28 recites “at least a portion of the internal control link passes through the internal pathway” which should read “at least a portion of each of the internal control links pass through a respective internal pathway” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 4, 6-21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski et al. (US 2012/0253131 A1) in view of Simaan et al. (US 2013/0090763 A1) in view of Boulais et al. (US 7,591,783 B2).
Regarding claims 1 and 9, Malkowski discloses insertion device (articulatable cannula arm 100) that is capable of being used for a robotic surgery apparatus (as arm 100 may be inserted through an access port of a robotic surgery apparatus and/or a robotic surgical instrument may be inserted through the arm 100), the insertion device comprising: a first guide (tubular member 108) comprising a first plurality of channels (channels in 108 that C1, C2, CI, C31, C41, C32, and C42 extend through; Fig. 2E); 5a second guide (elongated linkage 126) comprising a second plurality of channels (channels in 126 that C1, C2, CI, C31, C41, C32, and C42 extend through; Fig. 2E); a third guide (intermediate tubular member 112) comprising a third plurality of channels (channels in 112 that CI, C31, C41, C32, and C42 extend through; Fig. 2E), wherein the first plurality of guide channels, the second plurality of guide channels and the third plurality of guide channels are axially aligned with one another (as each channel is parallel to the longitudinal axis of the device; therefore, axially aligned; Fig. 2E); a tool interface (distal cap 110) configured to engage a surgical tool (for example, “I”; Fig. 16; [0119]) configured to perform robotic surgery (it is noted that the surgical tool is not positively claimed and because the distal cap 110 is configured to engage a surgical tool, it is also capable of engaging a surgical tool that performs robotic surgery); a first plurality of control links (cable sets C1, C2) each comprising a first end portion that 2, C42) each comprising a first end portion that engages the tool interface (ends of C32, C42 in 110), each of the third plurality of control links extending through respective channels of the third plurality of channels of the third guide (as C32, C42 extend through channels of 110), wherein one or more of the first plurality of control links (C1, C2) are configured to be actuated to cause the first guide (108), the second guide (126), and the third guide (112) to assume positions 25that selectively define a substantially continuous curve (when C1 is tensioned with respect to C2, the result is the continuous curve along segment 120 shown in Fig. 2C), wherein one or more of the second plurality of control links (CI) are configured to cause the third guide (112) to maintain an orientation (parallel to the longitudinal axis X-X) generally the same as the first guide (108) when any of the first plurality of control links (C1, C2) and third plurality of control links (C32, C42) is actuated (when C1 is tensioned with respect to C2 and C32 is tensioned with respect to C42, 108 and 112 both extend parallel to the longitudinal axis, as shown in Fig. 2D), and wherein one or more of the third plurality of control links (C32, C42) are configured to be 30actuated to cause the tool interface (110) to 
Malkowski discloses that the third plurality of control links (C32, C42) extend through channels of the second plurality of channels of the second guide (as C32, C42 extend through channels in 126), but fails to disclose the third plurality of control links extending through 20the respective channels of the second plurality of channels of the second guide, each of the third plurality of control links including a portion that passes through a respective second control link of the second plurality of control links, wherein each of the second plurality of control links comprise a hollow interior portion through which the portion of a respective third control link passes.
However, Simaan teaches an insertion device (articulatable arm; Fig. 2) having a second plurality of control links (base backbones 144) and a third plurality of control links (distal section backbones 146), the third plurality of control links extending from a tool interface (end disk 150), through respective channels of a third plurality of channels of a third guide (end disk 148; Fig. 2) and further extending through respective channels i.e. hollow interior portions of  the second plurality of control links (144) such that each of the third plurality of control links (146) includes a portion that passes through a respective second control link of the second plurality of control links (Figs. 2-3; [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the second control links of Malkowski to comprise a hollow interior portion through which a portion of the respective 
Modified Malkowski fails to disclose wherein the first, second, and third plurality of channels are arranged in an annular array, wherein each of the first, second, and third plurality of channels is open in a radially outward direction.
However, Boulais teaches an insertion device with a plurality of guide channels (control cable lumens 754) that are within an articulation joint (750; Figs. 12A, 12B), similar to that of Malkowski, and an alternative embodiment in which the plurality of guide channels (concave recesses 1004; Fig. 23A) are arranged in an annular array, wherein each channel is open in a radial outward direction (Fig. 23A) for the advantage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second, and third plurality of channels of Malkowski to be arranged in an annular array, wherein each channel of the first, second, and third plurality of channels is open in a radially outward direction as taught by Boulais in order to maximize the amount of room available for passage of instruments through the insertion device and to minimize the torque required to bend the guides.
Regarding claims 2 and 4, modified Malkowski discloses a support cover (spring member 1006 of Boulais) configured to inhibit at least one of: displacement of each of the first plurality of control links from the respective channel of the first plurality of channels of the first guide, displacement of each of the second plurality of control links from the respective channel of the second plurality of channels of the second guide, or displacement of each of the third plurality of control links from the respective channel of the second plurality of channels of the second guide (as each guide channel of modified Malkowski includes a spring member 1006 as taught by Boulais in order to prevent the control cables from escaping the channels), wherein the support cover comprises a coil (spring member 1006; Fig. 23A).
Regarding claim 6, modified Malkowski discloses wherein each of the first plurality of channels of 15the first guide (108) are sized to receive a respective control link of any one of the first plurality of control links, the second plurality of control links, or the third plurality of control links (as the channels of 108 contain each of the first, second, and third plurality of control links).
Regarding claim 7, modified Malkowski discloses wherein each of the second plurality of channels of the second guide (126) are sized to receive a respective control link of any one of the first plurality of control links or the second plurality of control links (as the channels of 126 contain the first and second plurality of control links).
Regarding claim 8, modified Malkowski discloses wherein each of the third plurality of channels of the third guide (112) are sized to receive a respective control link 
Regarding claims 10-11, modified Malkowski fails to disclose wherein each of the first plurality of control links comprises an external control link defining an internal pathway and an internal control link, and wherein at least a portion of the internal control link passes through the internal pathway, and/or wherein each of the third plurality of control links 30comprises an external control link defining an internal pathway and an internal control link, and wherein at least a portion of the internal control link passes through the internal pathway.
However, Simaan teaches that any of the control links (backbones) can serve multiple purposes and that control links can be used directly to effect movement of the device, similar to that of Malkowski, or that control links can include a mechanism for effecting movement such as internal control link (wire) positioned within an external control link defining an internal pathway (hollow control link; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third plurality of control links to comprise an external control link defining an internal pathway and an internal control link, and wherein at least a portion of the internal control link passes through the internal pathway in light of the teachings of Simaan. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of effecting movement of the guides by tensioning the control links.

Regarding claim 13, Malkowski substantially discloses the invention as claimed above, and further discloses wherein the at least one first intermediate guide comprises a first guide (proximal most linkage of 122 adjacent 108) and a second guide (distal most linkage of 122 adjacent 126), wherein the first guide of the at least one first 5intermediate guide engages the first guide (Fig. 2E), and wherein the second guide of the at least one first intermediate guide engages the second guide (Fig. 2E).
Regarding claim 14, Malkowski substantially discloses the invention as claimed above, and further discloses at least one second intermediate guide (any one of linkages 124) positioned between the second guide (126) and the third guide (112; Fig. 2E).
Regarding claim 15, Malkowski substantially discloses the invention as claimed above, and further discloses wherein the at least one second intermediate 10guide comprises a first guide (proximal most linkage of 124 adjacent 126) and a second guide (distal most linkage of 124 adjacent 112), wherein the first guide of the at least one second intermediate guide engages the second guide (Fig. 2E), and wherein the second guide of the at least one second intermediate guide engages the third guide (Fig. 2E).
Regarding claim 16, Malkowski substantially discloses the invention as claimed above, and further discloses at least one third intermediate guide (any one of linkages 
Regarding claim 17, Malkowski substantially discloses the invention as claimed above, and further discloses wherein the at least one third intermediate guide comprises a first guide (proximal most linkage of 142 adjacent 112) and a second guide (distal most linkage of 144 adjacent 110), wherein the first guide of the at least one third intermediate guide engages the third guide (Fig. 2E), and wherein the second guide of the at least one third intermediate guide engages the tool interface (Fig. 2E).
Regarding claim 18, modified Malkowski discloses wherein each of the first plurality of control links (C1, C2) 20are disposed in a parallel spaced apart relation through the respective first channel of the first plurality of channels of the first guide (Fig. 2F), wherein each of the second plurality of control links (CI) are disposed in a parallel spaced apart relation through the respective second channel of the second plurality of channels of the second guide (Fig. 2E), and  25wherein each of the third plurality of control links (C32, C42) are disposed in a parallel spaced apart relation through a respective first channel of the first plurality of channels of the first guide (through the interior of hollow channels of modified CI), through the respective second channel of the second plurality of channels of the second guide (through the interior of hollow channels of modified CI), and through the respective third channel of the third plurality of channels of the third guide (Fig. 2E).
Regarding claims 19 and 26, Malkowski discloses insertion device (articulatable cannula arm 100) that is capable of being used for a robotic surgery apparatus (as arm 100 may be inserted through an access port of a robotic surgery apparatus and/or a 1, C41, C32, and C42 extend through; Fig. 2E); 5a second guide (elongated linkage 126) comprising a second plurality of channels (channels in 126 that C1, C2, CI, C31, C41, C32, and C42 extend through; Fig. 2E); a third guide (intermediate tubular member 112) comprising a third plurality of channels (channels in 112 that CI, C31, C41, C32, and C42 extend through; Fig. 2E), wherein the first plurality of guide channels, the second plurality of guide channels and the third plurality of guide channels are axially aligned with one another (as each channel is parallel to the longitudinal axis of the device; therefore, axially aligned; Fig. 2E); an instrument interface (distal cap 110) configured to engage a surgical instrument (for example, “I”; Fig. 16; [0119]); a first plurality of control links (cable sets C1, C2) comprising a plurality of first ends that engage the 10second guide (ends of C1, C2 found within 126; Fig. 2E), each of the first plurality of control links (C1, C2) passing through a respective channel of the first plurality of channels of the first guide (as C1, C2 extends through channels in 108; Fig. 2E); a second plurality of control links (pair of internal cables CI) comprising a plurality of first ends that engage the first guide (ends of CI in 108), and a plurality of second ends that engage the third guide (ends of CI in 112; Fig. 2E), 15wherein each of the second plurality of control links (CI) passes through a respective channel of the second plurality of channels of the second guide (as CI extends through channels of 126; Fig. 2E); and a third plurality of control links (cable set C32, C42) comprising a plurality of first ends that engage the instrument interface (ends of C32, C42 in 110), each of the third plurality of control links passing through a 2, C42 extend through channels of 110), wherein one or more of the plurality of first, second, or third control links are configured to be actuated to adjust spatial position of the instrument interface to facilitate repositioning of the surgical instrument (wherein the first plurality of control links (C1, C2) are configured to be actuated to cause the first guide (108), the second guide (126), and the third guide (112) to assume positions 25that selectively define a substantially continuous curve (when C1 is tensioned with respect to C2, the result is the continuous curve along segment 120 shown in Fig. 2C), wherein one or more of the second plurality of control links (CI) are configured to cause the third guide (112) to maintain an orientation (parallel to the longitudinal axis X-X) generally the same as the first guide (108) when any of the first plurality of control links (C1, C2) and third plurality of control links (C32, C42) is actuated (when C1 is tensioned with respect to C2 and C32 is tensioned with respect to C42, 108 and 112 both extend parallel to the longitudinal axis, as shown in Fig. 2D), and wherein one or more of the third plurality of control links (C32, C42) are configured to be 30actuated to cause the tool interface (110) to be selectively moved into any of a plurality of -27-TIMED.050A/TMN-038-USPATENTorientations defining a substantially continuous curve from the third guide (112) to the tool interface (for example as shown in Fig. 2B)).
Malkowski discloses that the third plurality of control links (C32, C42) pass through channels of the second plurality of channels of the second guide (as C32, C42 extend through channels in 126), but fails to disclose each of the third plurality of control links passing through 20the respective channel of the second plurality of channels of the second guide, at least one control link of the third plurality of control links being coaxially 
However, Simaan teaches an insertion device (articulatable arm; Fig. 2) having a second plurality of control links (base backbones 144) and a third plurality of control links (distal section backbones 146), the third plurality of control links extending from a tool interface (end disk 150), through respective channels of a third plurality of channels of a third guide (end disk 148; Fig. 2) and further extending through respective channels i.e. hollow interior portions of  the second plurality of control links (144) such that each of the third plurality of control links (146) includes a portion that passes coaxially through a respective second control link of the second plurality of control links (Figs. 2-3; [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the second control links of Malkowski to comprise a hollow interior portion through which a portion of the respective third control link passes as taught by Simaan. Doing so allows the second plurality of control links to be activated independently of the third plurality of control links, similar to Malkowski, while also reducing the amount of channels necessary for the guides. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of allowing the second plurality of control links to be actuated in a first direction, while the third plurality of control links are actuated in a second and opposite direction 
Modified Malkowski fails to disclose wherein the first, second, and third plurality of channels are arranged in an annular array, wherein each of the first, second, and third plurality of channels is open in a radially outward direction.
However, Boulais teaches an insertion device with a plurality of guide channels (control cable lumens 754) that are within an articulation joint (750; Figs. 12A, 12B), similar to that of Malkowski, and an alternative embodiment in which the plurality of guide channels (concave recesses 1004; Fig. 23A) are arranged in an annular array, wherein each channel is open in a radial outward direction (Fig. 23A) for the advantage that that the control cables pass through the center of the spring segments (1006) and on the outer circumference of the articulation joint, thereby maximizing the amount of room available for passage of tubes and other cables through the center opening of each ring and for minimizing the torque required to bend the articulation joint (column 32, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second, and third plurality of channels of Malkowski to be arranged in an annular array, wherein each channel of the 
Regarding claims 20-21, modified Malkowski discloses a support cover (spring member 1006 of Boulais) configured to inhibit at least one of: displacement of each of the first plurality of control links from the respective channel of the first plurality of channels of the first guide, displacement of each of the second plurality of control links from the respective channel of the second plurality of channels of the second guide, or displacement of each of the third plurality of control links from the respective channel of the second plurality of channels of the second guide (as each guide channel of modified Malkowski includes a spring member 1006 as taught by Boulais in order to prevent the control cables from escaping the channels), wherein the support cover comprises a coil (spring member 1006; Fig. 23A).
Regarding claim 23, modified Malkowski discloses wherein each of the first plurality of channels of 15the first guide (108) are sized to receive a respective control link of any one of the first plurality of control links, the second plurality of control links, or the third plurality of control links (as the channels of 108 contain each of the first, second, and third plurality of control links).
Regarding claim 24, modified Malkowski discloses wherein each of the second plurality of channels of the second guide (126) are sized to receive a respective control link of any one of the first plurality of control links or the second plurality of control links (as the channels of 126 contain the first and second plurality of control links).
Regarding claim 25, modified Malkowski discloses wherein each of the third plurality of channels of the third guide (112) are sized to receive a respective control link of any one of the second plurality of control links and the third plurality of control links (as the channels of 112 contain both the second and third plurality of control links).
Regarding claims 27-28, modified Malkowski fails to disclose wherein each of the first plurality of control links comprises an external control link defining an internal pathway and an internal control link, and wherein at least a portion of the internal control link passes through the internal pathway, and/or wherein each of the third plurality of control links 30comprises an external control link defining an internal pathway and an 
However, Simaan teaches that any of the control links (backbones) can serve multiple purposes and that control links can be used directly to effect movement of the device, similar to that of Malkowski, or that control links can include a mechanism for effecting movement such as internal control link (wire) positioned within an external control link defining an internal pathway (hollow control link; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third plurality of control links to comprise an external control link defining an internal pathway and an internal control link, and wherein at least a portion of the internal control link passes through the internal pathway in light of the teachings of Simaan. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of effecting movement of the guides by tensioning the control links.
Regarding claim 29, Malkowski substantially discloses the invention as claimed above, and further discloses at least one first intermediate guide (any one of linkages 122) positioned between the first guide (108) and the second guide (126); at least one second intermediate guide (any one of linkages 124) positioned between the second guide (126) and the third guide (112); and at least one third intermediate guide (any one of linkages 142, 144, 146) positioned between the third guide (112) and the 25instrument interface (110; Fig. 2E).

Claim(s) 3, 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski et al. (US 2012/0253131 A1) in view of Simaan et al. (US 2013/0090763 A1) in view of Boulais et al. (US 7,591,783 B2), as applied to claims 1 and 19 above, and further in view of von Oepen et al. (US 2018/0028779 A1).
Regarding claims 3, 5 and 22, modified Malkowski fails to disclose wherein the support cover comprises an external sheath and a coil, wherein the external sheath covers the coil.
However, von Oepen teaches an insertion device (steerable catheter; abstract) with a support cover comprising an external sheath (outer sheath 444) covering a coil (coil 442) that covers linkage tubes (440) to inhibit displacement of a plurality of control links (tension cables) i.e. bowing of the control links when high-tension forces are applied during bending and movement of the insertion device ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion device of modified Malkowski to include an external sheath covering coil support cover as taught by von Oepen in order to limit movement and bowing of the plurality of control links when high-tension forces are applied during bending and movement of the insertion device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771